COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In the Interest of A.C.D. and S.C.D., Children

Appellate case number:      01-19-00198-CV

Trial court case number:    2017-05093J

Trial court:                314th District Court of Harris County

Date motion filed:          July 1, 2019

Party filing motion:        Appellant

       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Julie Countiss
                    Acting for the Court

Panel consists of Chief Justice Radack and Justices Goodman and Countiss


Date: July 30, 2019